DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations “A pneumatic tire comprising: a plurality of main grooves extending in a tire circumferential direction in a tread portion; and a sipe extending in a tire width direction in a rib defined by the plurality of main grooves, the sipe comprising a leading side edge and a trailing side edge, a chamfered portion shorter than a sipe length of the sipe being formed in each of the leading side edge and the trailing side edge, a non-chamfered region comprising no other chamfered portion being present in a part facing each chamfered portion of the sipe; wherein each of the chamfered portions have a sipe edge extending along a length direction of the sipe where the chamfered portion meets the sipe and an opposite edge opposite the sipe edge, where a tire width direction component of a length of the sipe edge in the tire width direction is shorter than a tire width direction component of a length on the opposite edge in the tire width direction”.
The closest prior art of record is considered to be Hayashi (US 2019/0001753 A1 – of record), in view of Mukai (JP 2015-231812 A – of record). Hayashi discloses a pneumatic tire whose tread portion is configured to have a plurality of circumferentially extending main grooves and a sipe which extends in a tire width direction in a rib shaped land portion which is delimited by the plurality of main grooves. Mukai discloses a tire having a tread pattern wherein the ground contacting land portion 5c is configured to have sipe portions 20 and chamfered portions 21.
Applicant contends in the Remarks, filed 12/27/2021, on page 5 that:
The Mukai sipe and chamfered portion still meet at the sipe edge beyond the bent portion of the sipe. The combined length of the sipe portion meeting the chamfer on the one side of the bent portion is actually longer than the opposite edge length. However, claim 1 specifically describes a tire with direction component of the length, and in this case the sipe edge length and the opposite edge length of Mukai are exactly the same since they both begin at the same place in the tire width direction and terminate at the same place in the tire width direction. 

This argument is convincing. Mukai does not disclose the chamfered sipe structure being configured such that “each of the chamfered portions have a sipe edge extending along a length direction of the sipe where the chamfered portion meets the sipe and an opposite edge opposite the sipe edge, where a tire width direction component of a length of the sipe edge in the tire width direction is shorter than a tire width direction component of a length on the opposite edge in the tire width direction”. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claim 1 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749